Filed by Hertz Global Holdings, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14d-2(b) of the Securities Exchange Act of 1934 Subject Company: Dollar Thrifty Automotive Group, Inc. Exchange Act File No. 001-13647 Investor Presentation May 2011 Hertz Global Holdings, Inc. (NYSE: HTZ) and the Hertz Corporation Additional Information 2 Hertz Global Holdings, Inc. (“Hertz”) has filed a Registration Statement on Form S-4 and will file a Tender Offer Statement on Schedule TO (collectively, with the accompanying Letter of Transmittal and related documents, the “Exchange Offer Documents”) with the Securities and Exchange Commission (the “SEC”) in connection with the proposed offer (the “Exchange Offer”) by HDTMS, Inc., a wholly owned subsidiary of Hertz, to exchange each issued and outstanding share of common stock of Dollar Thrifty Automotive Group, Inc. (“Dollar Thrifty”) for $57.60 in cash and 0.8546 shares of Hertz common stock. The Exchange Offer has not yet formally commenced. This communication is for informational purposes only and does not constitute an offer to exchange, or a solicitation of an offer to exchange, shares of Dollar Thrifty common stock, nor is it a substitute for the Exchange Offer Documents. The Exchange Offer will be made only through the Exchange Offer Documents. Security holders and investors may obtain, when available, any of the foregoing documents, including the Exchange Offer Documents, for free by visiting EDGAR on the SEC website at www.sec.gov. The Exchange Offer Documents will also be available free of charge from Hertz following commencement of the Exchange Offer.SECURITY HOLDERS AND INVESTORS OF HERTZ AND DOLLAR THRIFTY ARE URGED TO READ ANY SUCH DOCUMENTS CAREFULLY IN THEIR ENTIRETY BEFORE MAKING ANY INVESTMENT DECISION WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. All information in this presentation concerning Dollar Thrifty, including its business, operations and historical and projected financial results, was obtained from public sources.While Hertz has no knowledge that any such information is inaccurate or incomplete, Hertz has not had the opportunity to verify any of that information. Forward-Looking Statements 3 Certain statements contained herein constitute forward-looking statements. These statements are based on the current expectations and beliefs of Hertz and are subject to a number of risks, uncertainties and assumptions that could cause actual results to differ materially from those described in the forward-looking statements. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. Risks, uncertainties and assumptions include the possibility that (1) Hertz may be unable to obtain regulatory approvals required for the exchange offer or may be required to accept conditions that could reduce the anticipated benefits of the exchange offer as a condition to obtaining regulatory approvals; (2) Dollar Thrifty stockholders may not tender a sufficient number of shares into the exchange offer or Hertz may otherwise be unable to consummate the exchange offer; (3) the length of time necessary to consummate the exchange offer may be longer than anticipated; (4) problems may arise in successfully integrating the businesses of Hertz and Dollar Thrifty and Hertz may not realize the anticipated synergies and other benefits following the exchange offer; (5) the exchange offer may involve unexpected costs; (6) the Hertz and Dollar Thrifty businesses may suffer as a result of uncertainty surrounding the exchange offer; and (7) Hertz and/or Dollar Thrifty may be adversely affected by the other risks described in the SEC reports of Hertz and Dollar Thrifty. Because forward-looking statements involve risks and uncertainties, actual results and events may differ materially from results and events currently expected by Hertz. Hertz assumes no obligation and expressly disclaims any duty to update the information contained herein except as required by law. Summary Deal Terms & Structure 4 PURCHASE PRICE KEY CONDITIONS $72.00 per share purchase price (based on 5/6 Hertz stock price) Equity Value of $2.2 billion Corporate Enterprise Value of $1.9 billion 26% Premium to 90-Day Avg. Price 18% Premium to 60-Day Avg. Price LTM EBITDA multiple of 7.6x Exchange Offer Consideration of 80% cash / 20% stock No financing contingency Antitrust clearance Majority minimum tender Approval under Delaware 203 DEAL STRUCTURE A Superior Proposal for DTG Shareholders Attractive offer to DTG shareholders Hertz is likely to obtain FTC clearance Hertz is offering certain value on an accelerated timetable Exchange offer ensures fastest path to closing Hertz offer is not subject to any financing condition Avis has been working to obtain FTC clearance for a year and still has no visible path to FTC clearance 5 Strategic Benefits and Synergies Provides Hertz with multiple strategic options to address corporate and leisure business and compete with multi-brand peers in all three tiers of the market Provides instant scale in mid-tier value segment with established brand and airport infrastructure Allows Hertz to aggressively pursue mid-tier value and premium segments with dedicated brands 6 STRATEGIC BENEFITS SIGNIFICANT
